 Case 3:11-cr-30118-SMY Document 75 Filed 10/14/20 Page 1 of 2 Page ID #220




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                       )
                                                 )
                         Plaintiff,              )
                                                 )
 vs.                                             )   Case No. 11-CR-30118-SMY
                                                 )
 WALTER W. WALLACE,                              )
                                                 )
                         Defendant.              )

                             MEMORANDUM AND ORDER
       Pending before the Court are Defendant Walter W. Wallace’s pro se Motion for

Compassionate Relief (Doc. 68) and Motion to Appoint Counsel (Doc. 74). Section 603 (b)(1) of

the First Step Act permits the Court to reduce a term of imprisonment upon motion of either the

Director of the Bureau of Prisons (“BOP”) or a defendant for “extraordinary or compelling

reasons” so long as the reduction is “consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). A defendant seeking compassionate

release must first request that the BOP file a motion seeking the same. Id. If the BOP declines to

file a motion, the defendant may file a motion on his own behalf, provided he has either exhausted

administrative remedies or 30 days have elapsed since the warden at his institution received such

a request, whichever is earliest. Id.

       Wallace filed the instant motion 14 days after seeking relief from the Warden at the Low

Security Correctional Institution Butner and argues the statutory exhaustion requirement should

be waived because he appealed the Warden’s decision through a BP-9 form and received a

response denying his appeal on July 1, 2020. The exhaustion requirement is mandatory – Wallace

must fully exhaust his administrative remedies before filing suit. United States v. Alam, 960 F.3d

831, 833-4 (6th Cir. 2020); United States v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020) (noting that

                                           Page 1 of 2
 Case 3:11-cr-30118-SMY Document 75 Filed 10/14/20 Page 2 of 2 Page ID #221




the failure to exhaust “presents a glaring roadblock foreclosing compassionate release.”); United

States v. Elion, 2020 WL 4284354 (S.D. Ill. 2020).

       Accordingly, Defendant’s pro se Motion for Compassionate Relief (Doc. 68) is DENIED

without prejudice. Should he choose to do so, Defendant may refile his motion after fully

exhausting his administrative remedies. Further, Pursuant to Fourth Amended Administrative

Order 265, the Court appoints counsel to represent eligible defendants with respect to requests for

compassionate release only after a defendant’s pro se motion survives preliminary review,

including proof of exhaustion of administrative remedies. Therefore, Defendant’s Motion to

Appoint Counsel (Doc. 74) is also DENIED at this time.

       IT IS SO ORDERED.

       DATED: October 14, 2020


                                                     STACI M. YANDLE
                                                     United States District Judge




                                           Page 2 of 2
